Pope, Judge.
This court having entered a judgment in the above-styled case at 161 Ga. App. 640 (288 SE2d 662) (1982) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the United States Supreme Court sub nom. Bearden v. Georgia, - U. S.- (103 SC 2064, 76 LE2d 221) (1983), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
*335Decided July 7, 1983.
James H. Lohr, for appellant.
David L. Lomenick, Jr., District Attorney, Ralph L. Van Pelt, Jr., Assistant District Attorney, for appellee.

Judgment reversed.


Quillian, P. J., and McMurray, P. J., concur.